      Case 1:18-cv-03086-DLF Document 28 Filed 04/03/19 Page 1 of 3



UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF COLUMBIA



 DAVID CODREA,
                      et al.


                    Plaintiffs,                     Case No. 1:18-cv-03086-DLF
                                                    The Hon. Judge Friedrich
        v.

 BUREAU OF ALCOHOL, TOBACCO
 FIREARMS, AND EXPLOSIVES,
                et al.


                    Defendants.



                                  JOINT STATUS UPDATE

       Pursuant to this Court’s March 18, 2019 Minute Order instructing the parties to

propose a schedule for further proceedings, the parties hereby write to the Court to update

it on the current status of the D.C. Circuit Court matter and the application to the U.S.

Supreme Court for a Stay Pending a Petition for a Writ of Certiorari:

1) On April 1, 2019, the United States Court of Appeals for the District of Columbia

   Circuit resolved the appeal in this matter, D.C. Circuit Case No. 19-5044, by

   affirming, in a 2-1 decision, this Court’s denial of Plaintiffs’ motion for a preliminary

   injunction.

2) The D.C. Circuit Court provided the Plaintiffs-Appellants 48 hours from the entry of

   its Opinion to apply to the U.S. Supreme Court and directed the Clerk to “withhold

   issuance of the mandate pending resolution of any stay application filed in the

   Supreme Court.”
         Case 1:18-cv-03086-DLF Document 28 Filed 04/03/19 Page 2 of 3



3) On April 3, 2019, Plaintiffs-Appellants filed their Application for Stay of

      Implementation and Enforcement of Agency Regulation Pending a Petition for a Writ

      of Certiorari. See Docket #18A1019.1 Plaintiffs will, if necessary, after filing for en

      banc review by the Court of appeals, be filing a writ of certiorari.

4) The U.S. Supreme Court has yet to rule on the Application and it is the understanding

      of the parties that until the U.S. Supreme Court rules on that Application, the

      enforcement of the Final Rule is stayed with respect to the Plaintiffs.

5) As any decision by the Court of Appeals en banc and the Supreme Court of the

      United States could significantly shape further proceedings in this matter, the parties

      jointly request that this Court grant an extension of the deadline set for filing of a

      proposed schedule for further proceedings required by the March 18, 2019 Minute

      Order and propose that the parties file a proposed schedule within three (3) days of

      the conclusion of any subsequent proceedings on appeal or certiorari, whichever is

      later.



Dated: April 3, 2019                                Respectfully submitted,

                                                    /s/ Stephen D. Stamboulieh
                                                    Stephen D. Stamboulieh
                                                    Stamboulieh Law, PLLC
                                                    P.O. Box 4008
                                                    Madison, MS 39130
                                                    (601) 852-3440
                                                    stephen@sdslaw.us
                                                    DC District Court Bar# MS0009

                                                    Alan Alexander Beck
                                                    Law Office of Alan Beck
                                                    2692 Harcourt Drive
                                                    San Diego, CA 92123

1
    https://www.supremecourt.gov/Search.aspx?FileName=/docket/docketfiles/html/public\18a1019.html

                                                   2
Case 1:18-cv-03086-DLF Document 28 Filed 04/03/19 Page 3 of 3



                              (619) 905-9105
                              Alan.alexander.beck@gmail.com
                              DC District Court Bar# HI001
                              Counsel for Plaintiffs


                              JOSEPH H. HUNT
                              Assistant Attorney General

                              JOHN R. TYLER
                              Assistant Branch Director


                              /s/
                              ERIC J. SOSKIN (PA Bar #200663)
                              Senior Trial Counsel
                              Federal Programs Branch
                              U.S. Department of Justice, Civil Division
                              1100 L Street, NW Rm. 12002
                              Washington, DC 20530
                              Telephone: (202) 353-0533
                              Fax: (202) 616-8470
                              Email: Eric.Soskin@usdoj.gov
                              Counsel for Defendants




                              3
